PD-1376-15
                        PD-1376-15                          COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                          Transmitted 10/22/2015 1:16:10 PM
                                                            Accepted 10/22/2015 2:10:11 PM
                                                                             ABEL ACOSTA
                           NO. ________                                              CLERK




            In the Court of Criminal Appeals of Texas


                            Roel Alvarez Lopez,
                                 Appellant

                                      v.

                               State of Texas,
                                  Appellee


                   ON PETITION FOR DISCRETIONARY REVIEW
                       FROM CAUSE NO. 13-13-00307-CR
                    IN THE THIRTEENTH COURT OF APPEALS,
                     REVIEWING CAUSE NO. CR-981-12-D
          206TH JUDICIAL DISTRICT COURT OF HIDALGO COUNTY, TEXAS
                     HON. ROSE GUERRA REYNA PRESIDING


    FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
      TO FILE PETITION FOR DISCRETIONARY REVIEW

                           Brandy Wingate Voss
                          State Bar No. 24037046
                         SMITH LAW GROUP, P.C.
                          820 E. Hackberry Ave.
                          McAllen, Texas 78501
                              (956) 683-6330
                           (956) 225-0406 (fax)
                         brandy@appealsplus.com
October 22, 2015
                           Counsel for Appellant	  
                 IDENTITY OF PARTIES AND COUNSEL

Appellant                        Counsel for Appellant

Roel Alvarez Lopez               Brandy Wingate Voss
                                 Smith Law Group, P.C.
                                 820 E. Hackberry Ave.
                                 McAllen, Texas 78501

                                 Trial Counsel

                                 Hon. Manuel Luis Singleterry, now
                                 Judge of the 93rd District Court of
                                 Hidalgo County, Texas


Appellee                         Counsel for Appellee

State of Texas                   Glen Devino
                                 Hidalgo County Criminal District
                                 Attorney’s Office
                                 Appeals Section
                                 100 N. Closner, 3rd Floor
                                 Edinburg, Texas 78539
                                 glenn.devino@da.co.hidalgo.tx.us



                                 Trial Counsel

                                 Joaquin Zamora
                                 State Bar No. 24003229
                                 Victoria Muniz
                                 State Bar No. 24074772
                                 100 N. Closner, 3d Floor
                                 Edinburg, Texas 78539
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Appellant, Roel Alvarez Lopez, respectfully requests a thirty-day

extension of time to file his petition for discretionary review. See TEX. R.

APP. P. 68.2(c).

      The Thirteenth Court of Appeals rendered its opinion and judgment in

Roel Alvarez Lopez v. The State of Texas, No. 13-13-00307-CR on June 25,

2015. A motion for rehearing was timely filed and was overruled by the

Court of Appeals on September 24, 2015. Appellant’s petition for

discretionary review is due on October 26, 2015 (the thirtieth day falls on a

Saturday). TEX. R. APP. P. 68.2(a).

      Appellant requests thirty additional days to file his petition for

discretionary review, making the petition due on November 25, 2015. This

is Appellant’s first request for an extension of time.     The undersigned

counsel has conferred with counsel for the Appellee, Glen Devino, who does

not oppose the relief requested in this motion.

      The undersigned counsel is lead counsel for Appellant and solely

responsible for drafting the petition for discretionary review. The demands

of other cases have made this request necessary, and good cause exists for

the extension. Specifically, the undersigned counsel has been occupied with

the following:
• Preparing for and presenting oral argument in the Thirteenth

   Court of Appeals on October 15, 2015, in Cause No. 13-14-

   00456-CV, Bos v. Smith et. al.;

• Preparing for and presenting oral argument in the Thirteenth

   Court of Appeals on October 21, 2015, in Cause No. 13-14-

   00324-CV, Double Diamond, Inc. et al. v. Alfonso et al.;

• Drafting and filing a motion for new trial, filed on October 9,

   2015, in Cause No. C-617-11-G, Dale & Klein v. Said et. al., in

   the 370th District Court of Hidalgo County, Texas;

• Preparing for and attending a hearing on post-judgment

   enforcement on October 8, 2015, in Cause No. 09-6360-D,

   Smith et. al. v. Bos et. al., in the 105th District Court of Nueces

   County, Texas;

• Preparing a motion for judgment notwithstanding the verdict

   for filing on October 8, 2015 in Cause No. 2010-CI-19384,

   Doolittle v. Doolittle, in the 224th District Court of Bexar

   County, Texas;

• Preparing for and attending a pretrial discovery hearing on

   October 1, 2015 in MDL Cause No. 15-0360, In re Fraudulent
             Hospital Lien Litigation, in the 430th District Court of Hidalgo

             County, Texas;

          • Preparing motions for summary judgment due on October 12,

             2015 by court order in MDL Cause No. 15-0360, In re

             Fraudulent Hospital Lien Litigation, in the 430th District Court

             of Hidalgo County, Texas.

      The foregoing substantial deadlines and obligations, nearly all of

which could not have been extended, have prevented the undersigned

counsel from preparing Appellant’s petition for discretionary review before

the deadline. This motion for extension of time is not sought for purposes of

delay, but so that justice may be served.

      For all the foregoing reasons, Appellant respectfully requests that the

Court grant this unopposed request for a thirty-day extension, making his

petition for discretionary review due November 25, 2015, and any further

relief to which he may be justly entitled.
                                       Respectfully submitted,

                                       /s/ Brandy Wingate Voss
                                       Brandy Wingate Voss
                                       State Bar No. 24037046
                                       SMITH LAW GROUP, P.C.
                                       820 E. Hackberry Ave.
                                       McAllen, TX 78501
                                       (956) 683-6330
                                       (956) 225-0406 (fax)
                                       brandy@appealsplus.com

                                       Counsel for Appellant

                   CERTIFICATE OF CONFERENCE

      I certify that on October 22, 2015, I conferred with Glen Devino,

counsel for Appellee, who informed me that the Appellee does not oppose

the relief requested in this motion.

                                          /s/ Brandy Wingate Voss
                                          Brandy Wingate Voss



                       CERTIFICATE OF SERVICE
      I certify that on October 22, 2015, in compliance with Texas Rule of

Appellate Procedure 9.5, I served this document on the following counsel of

record by electronic mail and/or by facsimile:

Glen Devino
Hidalgo County Criminal District Attorney’s Office
Appeals Section
100 N. Closner, 3rd Floor
Edinburg, Texas 78539
glenn.devino@da.co.hidalgo.tx.us
Lisa C. McMinn
State Prosecuting Attorney
Office of State Prosecuting Attorney of Texas
P. O. Box 13046
Austin, Texas 78711-3046
Fax: (512) 463-5724

                                        /s/ Brandy Wingate Voss
                                        Brandy Wingate Voss